       Case 1:19-cv-01356-EAW Document 1 Filed 10/03/19 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NEW YORK

                                                      )
STEVEN STARK                                          )
     Plaintiff,                                       )
                                                      )
vs.                                                   )     Civil Action No.
                                                     )
                                                      )
EASTPOINT RECOVERY GROUP, INC.                        )
     Defendant,                                       )
                                                      )
                                                      )


             VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, STEVEN STARK, by and through his attorneys, Kevin

J. Buckley, Jr. of the CONSUMER RIGHTS LAW FIRM, PLLC, and for his Complaint

against the Defendant, EASTPOINT RECOVERY GROUP, INC., Plaintiff states as

follows:



                                     I. INTRODUCTION

      1. This is an action for actual and statutory damages brought by Plaintiff, Steven

         Stark, an individual consumer, against Defendant, Eastpoint Recovery Group, Inc.

         for violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

         (hereinafter ‘‘FDCPA’’), which prohibits debt collectors from engaging in

         abusive, deceptive, and unfair practices.



                                      II. JURISDICTION

      2. Jurisdiction of this court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1337.



                                              1
 Case 1:19-cv-01356-EAW Document 1 Filed 10/03/19 Page 2 of 10



3. Because Defendant conducts business in Western District of New York, personal

   jurisdiction is established.

4. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

5. Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.

6. Venue in is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) in that the

   Defendant resides in this District pursuant to 28 U.S.C. § 1391(c).



                                    III. PARTIES

7. Plaintiff, Steven Stark (hereinafter “Plaintiff”), is an adult individual who was at

   all relevant times residing in Oklahoma City, Oklahoma County, State of

   Oklahoma. Plaintiff now resides in Moncks Corner, Berkeley County, State of

   South Carolina.

8. At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

   U.S.C. § 1692a(3).

9. Upon information and belief the Defendant, Eastpoint Recovery Group, Inc.,

   (hereinafter “Defendant”) is a business entity engaged in the business of

   collecting debt in this state and in several other states, with its principal place of

   business located at 26 Mississippi St., Suite 200, Buffalo, Erie County, State of

   New York, 14203.

10. The principal purpose of Defendant’s business is the collection of debts allegedly

   owed to third parties.

11. Defendant regularly collects, or attempts to collect, debts allegedly owed to third

   parties.



                                         2
 Case 1:19-cv-01356-EAW Document 1 Filed 10/03/19 Page 3 of 10



12. During the course of its efforts to collect debts allegedly owed to third parties,

   Defendant sends to alleged debtors, bills, statements, and/or other correspondence

   via the mail and/or electronic mail and initiates contact with alleged debtors via

   various means of telecommunication, such as telephone and facsimile.

13. At all relevant times, Defendant acted as a debt collector as that term is defined by

   15 U.S.C. § 1692a(6).

14. At all relevant times, Defendant acted through it duly authorized agents,

   employees, officers, members, directors, heirs, successors, assigns, principals,

   trustees, sureties, subrogees, representatives, and insurers.



                           IV. FACTUAL ALLEGATIONS

15. The debt that Defendant is attempting to collect on is an alleged obligation of a

   consumer to pay money arising out of a transaction in which the money, property,

   insurance or services which are the subject of the transaction are primarily for

   personal, family, or household purposes, whether or not such obligation has been

   reduced to judgment.

16. The alleged debt meets the definition of a “debt” under 15 U.S.C. § 1692a(5).

17. Upon information and belief, at some point the alleged debt was consigned,

   placed or otherwise transferred to Defendant for collection from Plaintiff.

18. Within one (1) year preceding the date of this Complaint, Defendant, in

   connection with the collection of the alleged debt, Defendant failed to send the

   required written communication to Plaintiff within the required time period.




                                         3
 Case 1:19-cv-01356-EAW Document 1 Filed 10/03/19 Page 4 of 10



19. Within one (1) year preceding the date of this Complaint and during the first thirty

   (30) days of communicating with Plaintiff, Defendant, in connection with the

   collection of the alleged debt, demanded payment on the alleged debt without also

   informing Plaintiff that Plaintiff could dispute the validity of the alleged debt and

   thereby overshadowed the Plaintiff’s right to dispute the validity of the debt.

20. Within one (1) year preceding the date of this Complaint, Defendant, in

   connection with the collection of the alleged debt, contact Plaintiff by telephone

   and during the phone conversation Defendant did not identify that the

   communication was from a debt collector, that the communication was an attempt

   to collect a debt, nor that any information will be used for that purpose.

21. Within one (1) year preceding the date of this Complaint, Defendant, in

   connection with the collection of the alleged debt, contacted Plaintiff and

   threatened to garnish Plaintiff’s wages.

22. Defendant has no standing to commence garnishment proceedings on behalf of

   the creditor.

23. Defendant is a debt collection company and as a debt collection company

   attempting to collection an alleged debt, Defendant can only refer the matter back

   to the creditor with a recommendation that the original creditor attempt legal

   proceedings which could result in garnishment.

24. The representations made to Plaintiff by Defendant regarding garnishment were

   false.




                                         4
 Case 1:19-cv-01356-EAW Document 1 Filed 10/03/19 Page 5 of 10



25. Within one (1) year preceding the date of this Complaint, Defendant, in

   connection with the collection of the alleged debt, contacted Plaintiff and

   threatened to take Plaintiff to Court.

26. Defendant has no standing to commence legal proceedings on behalf of the

   creditor.

27. Defendant is a debt collection company and as a debt collection company

   attempting to collection an alleged debt, Defendant can only refer the matter back

   to the creditor with a recommendation that the original creditor attempt legal

   proceedings.

28. The representations made to Plaintiff by Defendant regarding legal proceedings

   were false.

29. The natural consequences of Defendant’s statements and actions was to unjustly

   condemn and vilify Plaintiff for his non-payment of the debt he allegedly owed.

30. The natural consequences of Defendant’s statements and actions was to produce an

   unpleasant and/or hostile situation between Defendant and Plaintiff.

31. Defendant utilized unfair and unconscionable means to collect on Plaintiff’s

   alleged debt, by lying to and misleading Plaintiff and threatening to take action

   Defendant cannot take.



                             V. CAUSES OF ACTION

          VIOLATIONS OF THE FDCPA- 15 U.S.C. § 1692, et seq.

32. Plaintiff repeats and realleges and incorporates by reference to the foregoing

   paragraphs.



                                            5
 Case 1:19-cv-01356-EAW Document 1 Filed 10/03/19 Page 6 of 10



33. The foregoing acts and omissions of Defendant and their agents constitute

   numerous and multiple violations of the FDCPA including but not limited to, each

   and every one of the provisions of the FDCPA, 15 U.S.C. § 1692 et seq., cited

   above, and below, with respect to the Plaintiff:

          (a) Defendant violated §1692d of the FDCPA by engaging in conduct the

              natural consequences of which is to harass, oppress, or abuse any

              person in connection with the collection of an alleged debt; and


          (b) Defendant violated §1692e of the FDCPA by using a false, deceptive,

              or misleading representation or means in connection with the

              collection of the alleged debt; and


          (c) Defendant violated §1692e(4) of the FDCPA by giving the false

              representation or implication that nonpayment of the alleged debt will

              result in the garnishment of wages of any person when such action is

              unlawful and the Defendant does not intend to take such action; and


          (d) Defendant violated §1692e(5) of the FDCPA by threatening to take

              action that the Defendant does not intend to take and/or the Defendant

              cannot legally take; and


          (e) Defendant violated §1692e(11) of the FDCPA by failing to disclose in

              the initial communication with the Plaintiff that the Defendant is

              attempting to collect a dent and that any information obtained will be

              used for that purpose and the communication was not a formal

              pleading; and


                                         6
Case 1:19-cv-01356-EAW Document 1 Filed 10/03/19 Page 7 of 10



       (f) Defendant violated §1692e(11) of the FDCPA by failing to disclose in

          a communication subsequent to the initial communication that was not

          a formal pleading that the communication was from a debt collector;

          and


       (g) Defendant violated §1692f of the FDCPA by using unfair or

          unconscionable means in connection with the collection of an alleged

          debt; and


       (h) Defendant violated §1692g(a)(1) of the FDCPA by failing to notify the

          Plaintiff within five days of the initial communication a written

          communication that including the amount of the alleged debt that the

          Defendant is attempting to collect; and


       (i) Defendant violated §1692g(a)(2) of the FDCPA by failing to notify the

          Plaintiff within five days of the initial communication a written

          communication that including the name of the creditor to whom the

          alleged debt is owed that the Defendant is attempting to collect; and


       (j) Defendant violated §1692g(a)(3) of the FDCPA by failing to notify the

          Plaintiff within five days of the initial communication a written

          communication that including a statement that unless the Plaintiff,

          within thirty days after receipt of the notice, disputes the validity of the

          debt, or any portion thereof, the debt will be assumed to be valid by

          the Defendant; and




                                     7
 Case 1:19-cv-01356-EAW Document 1 Filed 10/03/19 Page 8 of 10



          (k) Defendant violated §1692g(a)(4) of the FDCPA by failing to notify the

              Plaintiff within five days of the initial communication a written

              communication that including a statement that if the Plaintiff notifies

              the Defendant in writing within the thirty-day period that the debt, or

              any portion thereof, is disputed, the Defendant will obtain verification

              of the debt or a copy of a judgment against the Plaintiff and a copy of

              such verification or judgment will be mailed to the Plaintiff by the

              Defendant; and


          (l) Defendant violated §1692g(a)(5) of the FDCPA by failing to notify the

              Plaintiff within five days of the initial communication a written

              communication that including a statement that, upon the Plaintiff’s

              written request within the thirty-day period, the Defendant will provide

              the Plaintiff with the name and address of the original creditor, if

              different from the current creditor; and


          (m) Defendant violated §1692g(b) of the FDCPA by overshadowing or

              being inconsistent with the disclosure of the consumer’s rights to

              dispute the debt or request the name and address of the original

              creditor.


34. Defendant’s acts as described above were done intentionally with the purpose of

   coercing Plaintiff to pay the alleged debt.

35. As a result of the foregoing violations of the FDCPA, Defendant is liable to

   Plaintiff for declaratory judgment that Defendant’s conduct violated the FDCPA,


                                         8
     Case 1:19-cv-01356-EAW Document 1 Filed 10/03/19 Page 9 of 10



       actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages in an

       amount up to one thousand dollars ($1,000.00) pursuant to 15 U.S.C. § 1692

       (a)(2)(A), and reasonable costs and attorney fees pursuant to 15 U.S.C. 15 §

       1692k(a)(3), from Defendant herein.




                                   VI. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that judgment be entered against

Defendant for the following:

   A. Declaratory judgment Defendant’s conduct violated the FDCPA.

   B. Actual damages from Defendant pursuant to 15 U.S.C. § 1692k(a)(1) for the

       emotional distress suffered as a result of the intentional and/or negligent FDCPA

       violations, and from Defendant for intentional and/or negligent invasion of

       privacy in an amount to be determined at trial.

   C. Statutory damages of $1,000.00 from Defendant pursuant to 15 U.S.C. §

       1692k(a)(2)(A).

   D. Costs and reasonable attorney fees from each Defendant and for Plaintiff pursuant

       to 15 U.S.C. § 1692k(a)(3).

   E. Punitive damages in such amount as is found appropriate.

   F. For Such other and further relief as the Court may deem just and proper.


                            VII.    DEMAND FOR JURY TRIAL


Please take notice that Plaintiff, Steven Stark, demands trial by jury in this action on all

issues so triable. US Const. amend 7. Fed.R.Civ.P. 38.

                                              9
    Case 1:19-cv-01356-EAW Document 1 Filed 10/03/19 Page 10 of 10



                                   RESPECTFULLY SUBMITTED,

                                   Steven Stark
                                   By his counsel,
Dated: October 3, 2019
                                   /s/Kevin J. Buckley, Jr.
                                   Kevin J. Buckley, Jr., Esq.
                                   Attorney for Plaintiff
                                   Consumer Rights Law Firm, PLLC
                                   133 Main St, 2nd Floor
                                   North Andover, MA 01845
                                   Telephone: (978) 212-3300
                                   Facsimile: (888) 712-445
                                   attorneykevinb@consumerlawfirmcenter.com




                                  10
